Per Curiam.
This is a suit for divorce by Lillie Irene Bird against Benjamin M. Bird, and for the custody of a daughter and son of the parties, aged respectively nine and seven years, brought by the wife on the ground of cruel and inhuman treatment. A counterclaim was filed by the husband asking a divorce on the ground of desertion, and for the custody of the children, but the court, having found that the equities were with the plaintiff, decreed her a divorce and awarded the son to her and the daughter to the defendant, and directed the plaintiff to sell at public *583auction the household furniture and other personal property belonging to the parties, and divide the net proceeds thereof equally with the defendant, from which decree he appeals. The question presented for review is purely one of fact, and having carefully examined the evidence, which we do not deem necessary to quote or comment upon, we deem it sufficient to warrant the conclusion reached by the court. It appears that the defendant, for some time prior to the trial, had been living with his mother, to whom the children became very much attached, and that by order of the court each party had alternately kept these children pending the suit. The daughter being called as a witness for the defendant expressed a wish to remain with her father, and the court so decreed. The children were the wards of the court, which sought their best interests rather than the desire of either party, and, having temporarialy disposed of them with that end in view, we can see no reason for changing the decree which is affirmed. Affirmed.